settlement agreement with respondent and ask this court to dismiss the
                appeal.
                            Appellants' settlement with respondent renders this appeal
                moot. Accordingly, we treat appellants' second request as a motion to
                voluntarily dismiss this appeal, see NRAP 42(b), which we grant, with the
                parties to bear their own costs and fees.       Id.    Accordingly, without
                resolving the jurisdictional question, we
                            ORDER this appeal DISMISSED.



                                                                 Pidem
                                                            Pi ering
                                                                          tut


                                                              451°Cat—giCyat3/4a. , J.
                                                            Parraguirre



                                                            Saitta


                cc: Hon. Rob Bare, District Judge
                     Persi J. Mishel, Settlement Judge
                     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
                     Greenman Goldberg Raby & Martinez
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A